Opinion issued March 10, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00085-CR
                            ———————————
           EX PARTE TIMOTHY DAVID CHATMON, Appellant



                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCR-061412


                          MEMORANDUM OPINION

      Appellant, Timothy David Chatmon, proceeding pro se and incarcerated,

was convicted of the first-degree felony offense of injury to a child in 2013. See

TEX. PENAL CODE ANN. §§ 22.04(a)(1), (e) (West Supp. 2014). We dismissed

appellant’s direct appeal of the trial court’s judgment, which sentenced appellant to

15 years in prison in accordance with his plea agreement, on August 1, 2013, for
want of jurisdiction because he waived his right to appeal. See Chatmon v. State,

No. 01-13-00557-CR, 2013 WL 3968465, at *1 (Tex. App.—Houston [1st Dist.]

Aug. 1, 2013, no pet.) (mem. op., not designated for publication). Our mandate

issued on October 28, 2013.

      On January 10, 2015, appellant attempted to appeal from the trial court’s

December 10, 2014 findings of fact and conclusions of law, recommendation and

order denying his post-conviction application for a writ of habeas corpus, filed

pursuant to Article 11.07 of the Texas Code of Criminal Procedure.1 After denying

appellant’s habeas application on December 10, 2014, the trial court forwarded the

order and appellant’s application papers to the Texas Court of Criminal Appeals,

which denied his application without a written order on January 7, 2015. See Ex

parte Chatmon, WR-80,386-02 (Tex. Crim. App. Jan. 7, 2015).

      In any event, we lack jurisdiction over this attempted appeal. Only the

Texas Court of Criminal Appeals has jurisdiction in final post-conviction felony

proceedings, which are governed by Article 11.07 of the Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014); Olivo

1
      Under the prisoner mailbox rule, appellant’s notice of appeal was deemed
      filed on January 10, 2015, the date he certified it was forwarded to be mailed
      to the trial clerk. See Taylor v. State, 424 S.W.3d 39, 43-44 (Tex. Crim.
      App. 2014); Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App.
      2010). Although appellant’s notice of appeal was file-stamped by the trial
      clerk on January 20, 2015, that was timely filed because it was within 10
      days of his January 9, 2015 deadline to appeal from the trial court’s order.
      See TEX. R. APP. P. 4.1(a), 9.2(b)(1)(A), 25.2(b), (c)(1), 26.2(a)(1).
                                         2
v. State, 918 S.W.2d 519, 525 n. 8 (Tex. Crim. App. 1996); Bd. of Pardons &

Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483

(Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston

[1st Dist.] 2001, orig. proceeding). “Courts of appeals have no jurisdiction over

post-conviction writs of habeas corpus in felony cases. Article 11.07 contains no

role for the courts of appeals.” In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—

Houston [1st Dist.] 2006, orig. proceeding) (internal citations omitted). Because

appellant’s felony conviction became final on October 28, 2013, even if the Texas

Court of Criminal Appeals had not already denied it, we have no jurisdiction over

this appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justice Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3